DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 24JUN2022 is acknowledged. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 line(s) 2 sets forth the limitation “the coagulant comprises”, which preferably should be corrected to - - a coagulant comprising- -. 
Regarding claim 1, the limitation recited “COD” is an acronym that is not clearly defined by the claim. It is suggested that claim 1 recite - - […] chemical oxygen demand (COD) [...] - -.
Claim 1 line(s) 11 and claim 4 line(s) 2 sets forth the limitation “bacillus subtilis”, which preferably should be corrected to - - Bacillus subtilis- -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4,7,9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 sets forth the limitation “the biological agent comprises a mixture of a bacillus subtilis, […] and a nitrifying bacteria with identical volume.” The term “identical volume” is meaningless in the absence of specifying the concentrations of the individual microorganisms, usually expressed as e.g. colony formation units per milliliter (CFU/ml), which informs the amounts of microorganisms present. Thus the claim is indefinite.
Claim 7 sets forth the limitation “30 ml/L polyaluminum chloride (PAC).” The volume amount is meaningless in the absence of specifying the concentration of the PAC, usually expressed as e.g. g/L which informs the amounts of material present. Note that PAC is a solid material, not a liquid. Thus the claim is indefinite.
Claim 9 sets forth the limitation “40 ml/L polyaluminum chloride (PAC) and 6 ml/L polyacrylamide (PAM).” The volume amount is meaningless in the absence of specifying the concentration of the PAC, usually expressed as e.g. g/L which informs the amounts of material present. Note that PAC and PAM are solid materials, not liquids. Thus the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WU (CN 109534574) in view of VELJKOVIĆ et. al. 2014 “The wastewater treatment in the biodiesel production with alkali-catalyzed transesterification” and GUO (CN 106754461).
Regarding claim 1, WU teaches a processing method of waste emulsified liquid (title, see translation) including an oil-containing wastewater (abstract) treatment method with the result of creating and saving energy efficiency, comprising the following steps:
providing an oil-containing wastewater having a first COD value (abstract);
performing an acidized demulsification treatment to the oil-containing wastewater which results in separation of the oil-containing wastewater into an upper layer solution and a lower layer solution (demulsification will create an oil phase on top and a water phase on bottom; P2/L13-16);
performing a first coagulation treatment to the lower layer solution which will form a precipitate and an upper clear solution (P3/L30-31); and
performing a biochemical system (abstract).
WU teaches e.g. air flotation (P3/L35), but does not teach sedimentation; however, VELJKOVIĆ teaches wastewater treatment in the biodiesel production (title) and that the demulsification of oil-in-water emulsion can be achieved with coagulation/flocculation, where flocs rapidly settle, which is functionally equivalent to flotation for removing the flocs (P46/right C/second paragraph). Furthermore, sedimentation would naturally provide a lower precipitate layer and an upper clear solution. VELJKOVIĆ’s sedimentation is an art-recognized equivalent of the flotation for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of WU to include coagulation-sedimentation in order to remove flocs as is known in the art. The references are combinable, because they are in the same technological environment of water purification. See MPEP 2141 III (A) and (G).
WU does not specify the biochemical system. GUO teaches a biological floc in sludge innocent treatment and industrial water purification (title, see US 20190300407 for translation) including a contact aeration treatment (aeration tank, par. [0163]; having e.g. porous rock as a microbial carrier, [0072]) using a biological agent comprises a bacillus subtilis, a natto bacteria, a lactic acid bacteria (par. [0081] on P5), a yeasts, a photosynthetic bacteria (GUO claim 3) and a nitrifying bacteria (abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of WU with the biochemical system of GUO in order to treat wastewater efficiently at a low cost (par. [0073]). The references are combinable, because they are in the same technological environment of water purification. See MPEP 2141 III (A) and (G).
Regarding claim 2, WU teaches performing a second coagulation (flocculation which serves the same purpose of accelerating water clarification) sedimentation (in combination with VELJKOVIĆ) treatment (P3/L30-34) to the upper clear solution (treating the water phase that lead into the biochemical system, abstract) between the first coagulation sedimentation treatment and the contact aeration treatment to obtain another upper clear solution followed by performing the contact aeration treatment to the another upper clear solution to obtain the inflow solution (i.e. treating the water phase).
Regarding claim 4, GUO teaches a certain amount of microorganisms (see e.g. TABLE 6 listing colony formation units per gram (CFU/g). It is obvious to one having ordinary skill in the art to optimize the desired amount/concentration of each microorganism to produce the desired effect of treating wastewater.
The volume amount has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 5, WU teaches a pH value of the acidized demulsification treatment is 2 (P3/L24), not 3 as claimed. However, one having ordinary skill in the art would recognize the pH value (i.e the amount of acid) as being a results-effective variable that may be optimized to reach a desired amount of separation.
pH is a results-effective variable that affects the emulsion structure and properties (separation efficiency and emulsion stability). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed pH because pH is a results-effective variable.  See MPEP 2144.05 II, A & B
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over WU (CN 109534574) in view of VELJKOVIĆ et. al. 2014 “The wastewater treatment in the biodiesel production with alkali-catalyzed transesterification”, GUO (CN 106754461) and CAI (CN 107601774).
Regarding claim 3, WU does not teach an anaerobic treatment. However, CAI teaches a high-concentration emulsion treatment method (title; see translation) comprising a plethora of treatments including an acidification reaction tank at pH=2-2.5, coagulation/sedimentation, an anaerobic tank and an aerobic tank (abstract; P3/L4-8,20-25). CAI teaches the anaerobic treatment ammoniate, hydrolyze and acidify the organic matter before the inflow into aerobic tanks.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of WU to include anaerobic treatment as taught by CAI in order to ammoniate, hydrolyze and acidify the organic matter as is known in the art. The references are combinable, because they are in the same technological environment of water purification. See MPEP 2141 III (A) and (G).
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WU (CN 109534574) in view of VELJKOVIĆ et. al. 2014 “The wastewater treatment in the biodiesel production with alkali-catalyzed transesterification”, GUO (CN 106754461), and ZHOU (US 20190046948).
Regarding claim 6, WU teaches the first coagulation precipitation treatment is performed by adding a coagulant, and the coagulant comprises a polyaluminum chloride (PAC; P4/L13).
WU does not teach a calcium chloride (CaCl). ZHOU teaches a method for reducing or controlling wastewater and pollutant from  emulsion polymerization resin production (title) including adding a demulsifier including e.g. calcium chloride (CaCl2) or polyaluminum chloride at concentrations of 100 to 5,000 mg/L (par. [0026]; equivalent to 0.1-5.0 g/L), which overlaps e.g. 4 g/L.
ZHOU’s concentration range of 0.1-5.0 g/L overlaps the instantly claimed values and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed value from the prior art range because prior art teaches the same utility over the selected range/value.
ZHOU’s CaCl2 is an art-recognized equivalent of the PAC for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06). Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of WU to include the combination of PAC and CaCl2 as demulsifier/coagulants at known concentrations as taught by ZHOU as is known in the art. The references are combinable, because they are in the same technological environment of water purification. See MPEP 2141 III (A) and (G).
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WU (CN 109534574) in view of VELJKOVIĆ et. al. 2014 “The wastewater treatment in the biodiesel production with alkali-catalyzed transesterification”, GUO (CN 106754461), and SUN (CN107082526).
Regarding claim 8, WU teaches a pH value of the first coagulation precipitation treatment is 6-7 (P3/L30), not 9 as claimed. However, one having ordinary skill in the art would recognize the pH value as being a results-effective variable that may be optimized to reach a desired amount of separation. See also VELJKOVIĆ teaching “The pH adjustment can enhance the efficiency of coagulation by inorganic salts.” (P46/right C/second paragraph).
See also SUN teaching pretreatment method for waste emulsion (title, see translation) including performing flocculation/sedimentation at a pH of about 9 (P3/L15-16).
pH is a results-effective variable that affects the emulsion structure and properties (separation efficiency and emulsion stability). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed pH because pH is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claim 9, WU teaches the coagulant comprises polyaluminum chloride (PAC) and polyacrylamide (PAM) (P5/L32,35). Note that PAC and PAM are all conventional art-recognized coagulant/flocculants, which one having ordinary skill in the art may be used in any coagulation/flocculation step.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777